Title: To Thomas Jefferson from Samuel Sterett, 13 May 1792
From: Sterett, Samuel
To: Jefferson, Thomas


          
            Sir
            Baltimore 13 May 1792
          
          Immediately on my arrival here I gave the promised attention to your commission, and was informed that Capt. Brickhead had proceeded from Norfolk to Philada., where his arrival I find is announced in the public papers. I therefore return you the Bill of Lading inclosed in your Note and sincerely regret the delay which the omission to advise you, has occasioned.
          The President arrived here the last evening in good health and proceeded on his journey early this morning.—With respect I have the honor to be, Sir, Your Humb. Sert.,
          
            S. Sterett
          
        